Exhibit 99.1 ASSET PURCHASE AGREEMENT CHINA TEL GROUP, INC. as the Purchaser of Certain Assets of TRUSSNET CAPITAL PARTNERS (HK) LTD Dated:as of March 9, 2009 ASSET PURCHASE AGREEMENT THISASSET PURCHASE AGREEMENT (the “Agreement”), is entered into and effective as of March 9, 2009 (the “Effective Date”), by and amongChina Tel Group, Inc, a corporation organized in the state of Nevada (the “Purchaser”); and Trussnet Capital Partners (HK) Ltd, registered under the laws of Hong Kong (the “Seller”).The Purchaser and the Seller are sometimes referred to collectively herein as the “Parties”, and each individually as a “Party”. RECITALS This Agreement is being entered into by the Purchaser based, in part, upon the truth and accuracy of the following factual Recitals, each of which shall be deemed to be additional representations and warranties by the Seller: A.CECT-Chinacomm Communications Co., Ltd., a company incorporated under the laws of the People’s Republic of China (“Chinacomm”), is and on the Closing Date (as hereinafter defined) shall be the holder of a basic spectrum licenseissued by the Ministry of Information Industry of
